Appeal from an order of the Supreme Court, Genesee County (Mark H. Dadd, A.J.), entered August 18, 2008. The order, insofar as appealed from, denied plaintiffs motion for leave to reconsider and to settle the record on appeal.
It is hereby ordered that said appeal from the order insofar as it denied leave to reconsider is unanimously dismissed and the order is otherwise affirmed without costs.
Memorandum: Because “[n]o appeal lies from that part of the order denying [plaintiffs] motion insofar as it sought leave to . . . reconsider” (B.M.H. Mgt., Inc. v 81 & 3 of Watertown, Inc., 16 AD3d 1074 [2005], lv denied 5 NY3d 746 [2005]; see Hutchings v Hutchings, 155 AD2d 973 [1989]), we dismiss that part of the appeal challenging the denial of plaintiffs motion seeking leave to reconsider an earlier order. We otherwise affirm. Present—Scudder, P.J., Hurlbutt, Green, Pine and Gorski, JJ.